MANAGEMENT RETENTION AGREEMENT THIS MANAGEMENT RETENTION AGREEMENT (the “Agreement”) is made and entered into by and between (the “Employee”) and Bell Microproducts Inc. (the “Company”), on , (the “Effective Date”). R E C I T A L S A.It is expected that the Company from time to time will consider the possibility of an acquisition by another company or other change of control.The Board of Directors of the Company (the “Board”) recognizes that such consideration can be a distraction to the Employee and can cause the Employee to consider alternative employment opportunities.The Board has determined that it is in the best interests of the Company and its shareholders to assure that the Company will have the continued dedication and objectivity of the Employee, notwithstanding the possibility, threat or occurrence of a Change of Control (as defined below) of the Company. B.The Board believes that it is in the best interests of the Company and its shareholders to provide the Employee with an incentive to continue his employment and to motivate the Employee to maximize the value of the Company upon a Change of Control for the benefit of its shareholders. C.The Board believes that it is imperative to provide the Employee with certain severance benefits upon Employee’s termination of employment following a Change of Control which provides the Employee with enhanced financial security and provides incentive and encouragement to the Employee to remain with the Company notwithstanding the possibility of a Change of Control. D.Certain capitalized terms used in the Agreement are defined in Section 5 below. The parties hereto agree as follows: 1.Term of Agreement.The term of this Agreement shall initially be three years following the Effective Date (“Initial Term”), and shall automatically be extended for successive one year periods (“Extended Term”) unless the agreement is terminated, amended or modified by the Company prior to the end of the Initial Term or any Extended Term.Upon the Employee’s resignation or the termination of Employee’s employment, for any reason, this Agreement is automatically terminated except as provided in Section 3. 2.At-Will Employment.The Company and the Employee acknowledge that the Employee’s employment is and shall continue to be at-will, as defined under applicable law.If the Employee’s employment terminates for any reason, including (without limitation) any termination prior to a Change of Control, the Employee shall not be entitled to any payments, benefits, damages, awards or compensation other than as provided by this Agreement, or as may otherwise be available in accordance with the Company’s written employee plans or pursuant to other written agreements with the Company; provided, however, that if severance benefits are triggered under Section 3(a) hereof, then Employee shall not be eligible for additional severance benefits under any other plan or agreement with the Company, except as required by statute (such as COBRA or similar state laws). 3.Severance Benefits. (a)Termination Following A Change of Control.If the Employee’s employment terminates at any time within twelve (12) months following a Change of Control, then, subject to Section 4, the Employee shall be entitled to receive the following severance benefits: (i)Involuntary Termination. If the Employee’s employment is the result of Involuntary Termination other than for Cause, then the Employee shall receive the following severance benefits from the Company: (1)Severance Payment.A cash payment in an amount equal to one hundred percent (100%) of the Employee’s Base Salary. (2)Continued Employee Benefits.For a period of twelve (12) months following employee’s termination, the Company will pay one hundred percent (100%) of the Employee’s premiums for coverage under Title X of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), for health, dental, and vision insurance when due (subject to Employee timely electing COBRA coverage).If Employee’s coverage immediately prior to the Change of Control included Employee’s dependents, such dependents shall also be covered under the premium payments by the Company.Company-paid premiums shall continue until the earlier of (i) one year from the date of the Change of Control, or (ii) the date that the Employee and his dependents become covered under another employer’s group health, dental, or vision insurance plans that provide Employee and his dependents with comparable benefits and levels of coverage. (3)Accelerated Vesting.One hundred percent (100%) of the unvested portion of any stock option, restricted stock and restricted stock units held by the Employee shall automatically be accelerated in full so as to become completely vested. (b)Timing of Severance Payments.Subject to any delay required to avoid the imposition of additional taxes under Internal Revenue Code Section 409A, any severance payment to which Employee is entitled under Section 3(a)(i) shall be paid by the Company to the Employee (or to the Employee’s successors in interest, pursuant to Section 6(b)) in cash and in full, not later than thirty (30) calendar days following the Termination Date.In no event shall payment be made later than two and one-half (2½) months following the calendar year in which the Termination Date occurs. (c)Voluntary Resignation; Termination For Cause.If the Employee’s employment terminates by reason of the Employee’s voluntary resignation (and is not an Involuntary Termination), or if the Employee is terminated for Cause, then the Employee shall not be entitled to receive severance or other benefits except for those (if any) as may then be established under the Company’s then existing written employee plans or pursuant to other written agreements with the Company. (d)Disability; Death.If the Company terminates the Employee’s employment as a result of the Employee’s Disability, or such Employee’s employment is terminated due to the death of the Employee, then the Employee shall not be entitled to receive severance or other benefits except for those (if any) as may then be established under the Company’s then-existing written employee plans or pursuant to other written agreements with the Company. (e)Termination Apart from Change of Control.In the event the Employee’s employment is terminated for any reason, either prior to the occurrence of a Change of Control or after the twelve (12)-month period following a Change of Control, then the Employee shall be entitled to receive severance and any other benefits only as may then be established under the Company’s existing severance and benefits plans and practices or pursuant to other agreements with the Company. 4.Limitation on Payments.In the event that the severance and other benefits provided for in this Agreement or otherwise payable to the Employee (i)constitute “parachute payments” within the meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and (ii)but for this Section 4, would be subject to the excise tax imposed by Section 4999 of the Code, then the Employee’s severance benefits under Section3(a)(i) shall be reduced as to such lesser extent as would result in no portion of such severance benefits being subject to excise tax under Section 4999 of the Code.Unless the Company and the Employee otherwise agree in writing, any determination required under this Section 4 will be made in writing by a national “Big Four” accounting firm selected by the Company or such other person or entity to which the parties mutually agree (the “Accountants”), whose determination shall be conclusive and binding upon the Employee and the Company for all purposes.For purposes of making the calculations required by this Section4, the Accountants may make reasonable assumptions and approximations concerning applicable taxes and may rely on reasonable, good faith interpretations concerning the application of Sections 280G and 4999 of the Code.The Company and the Employee shall furnish to the Accountants such information and documents as the Accountants may reasonably request in order to make a determination under this Section.The Company shall bear all costs the Accountants may reasonably incur in connection with any calculations contemplated by this Section4.Any reduction in payments and/or benefits required by this Section4 shall occur in the following order: (1) reduction of cash payments; (2) reduction of full-value equity award vesting acceleration, (3) reduction of stock option vesting acceleration, and (4) reduction of other benefits paid to Employee.In the event that acceleration of vesting of equity awards is to be reduced, such acceleration of vesting shall be cancelled in the reverse order of the date of grant for Employee equity awards. 5.Definition of Terms.The following terms referred to in this Agreement shall have the following meanings: (a)Base
